Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 was filed before the mailing date of the Non-final rejection on 2/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S1, S2, S3, S4, and S5 in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ METHOD OF ATTACHING AN INSULATION SHEET TO ENCAPSULATED SEMICONDUCTOR DEVICE ”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 is rejected under 35 U.S.C. 102b as being clearly anticipated by Ishii (US 2018/0096910).
With respect to Claim 8, Ishii teaches a lead frame 3 having a die pad part and a terminal part integrally connected to the die pad part.  A power semiconductor chip 1 disposed on a front surface of the die pad part.  An encapsulation member 6 encapsulating the lead frame 3 and the power semiconductor chip 1.  The terminal part .
8. 	Claims 8-10 and 12 are rejected under 35 U.S.C. 102b as being clearly anticipated by Nakajima et al. (US 2004/0089928)
With respect to Claim 8, Nakajima teaches a lead frame 1C, 1D having a die pad part and a terminal part integrally connected to the die pad part.  A power semiconductor chip 2 disposed on a front surface of the die pad part.  An encapsulation member 10 encapsulating the lead frame 1C, 1D  and the power semiconductor chip 2.  The terminal part projecting from the encapsulation member 10 and a rear surface of the die pad part being exposed from a rear surface of the encapsulation member 10.  An insulating sheet 6 provided to cover the rear surface of the die pad part.  The insulating sheet 6 forming a level difference from the rear surface of the encapsulation member 10 (see paragraphs 64-78; Fig. 2).
With respect to Claim 9, Nakajima teaches wherein the encapsulation member and the insulating sheet each contain a thermosetting resin and an inorganic filler (see paragraphs 67, 70, and 76).
With respect to Claim 10, Nakajima teaches wherein the thermosetting resin for the encapsulation member and the thermosetting resin for the insulating sheet each contain an epoxy resin as a principal component (see paragraphs 67, 70, and 76).


Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2004/0089928) as applied to claim 8 above, and further in view of Ogawa et al. (US 6,291,880) and Kim (Us 2016/0093562).
With respect to Claim 11, Nakajima discloses the inorganic filler for the insulating sheet contains at least one selected from a group including aluminum oxide, aluminum nitride, silicon nitride, and boron nitride, as a principal component (see paragraph 76).  
However, Ogawa discloses  an inorganic filler for the encapsulation member contains silicon oxide as a principal component (see col. 4 lines 30-35; Fig. 1).  Thus, Nakajima and Ogawa disclose a semiconductor device mounted on a die pad part of leadframe, wherein the semiconductor device is encapsulated by a molding material with inorganic fillers.  Therefore, one skilled in the art before the effective filing date of the claimed invention to substitute the silicon oxide filler material for the silica of Nakajima, since the silicon oxide filler in the molding material would facilitate in protecting the semiconductor chip from outside contaminants as taught by Ogawa..
With respect to Claim 15, it is well known in the semiconductor industry to have the die pad part thicker than the terminal part as evident by Kim (see Fig. 2).

Allowable Subject Matter
12.	Claims 1-7 are allowed.	 
13. 	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a pressure-bonding step of pressure-bonding a front surface of the insulating sheet to the rear surface of the semi-cured unit to cover the rear surface of the die pad part.  Curing step of curing the semi-cured unit and the insulating sheet by heating.in claim 1.
The rear surface of the encapsulation member has a recessed portion, the rear surface of the die pad part being exposed from the rear surface of the encapsulation member in the recessed portion in claim 13
The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
14. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. 
Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.

AC/February 26, 2022					 /Alonzo Chambliss/
Primary Examiner, Art Unit 2897